DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation - Adenosine
Part (b) of claim 1 recites liposomes that encapsulate adenosine. The examiner takes the position that the term “adenosine” is understood to refer to the following compound, which is shown below with stereochemistry.

    PNG
    media_image1.png
    422
    429
    media_image1.png
    Greyscale

The examiner notes that compounds such as adenosine monophosphate, adenosine diphosphate, and adenosine trisphosphate are known in the art. For the purposes of examination under prior art, these are not understood to read on the required adenosine. This is because the adenosine phosphates include the structure of adenosine being covalently bound to a phosphate group, causing it to be a completely different chemical compound and no longer to be adenosine.
As such, the examiner has not rejected the instant claims over prior art drawn to liposomes comprising adenosine phosphates.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “metastable liposomes”. This term is indefinite because it is unclear whether a liposome sized between 100 nm and 1 µm can be metastable, or whether a liposome in this size range is excluded from being metastable. The examiner presents the following analysis in support of this rationale.
As an initial matter, the instant specification provides a definition for the term “metastable” as of pages 4-5, paragraph 0028 of the instant specification. This paragraph is reproduced below.

    PNG
    media_image2.png
    124
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    663
    media_image3.png
    Greyscale

In the above-reproduced text, the instant specification indicates that liposomes sized from 100 nm to 150 µm may be metastable.
However, the instant specification also refers to US patent publication US 2016/0263031 A1. This document teaches the following on paragraph 0055, reproduced below.

    PNG
    media_image4.png
    275
    462
    media_image4.png
    Greyscale

The above-reproduced text indicates that liposomes smaller than 1 µm cannot be metastable. This appears to contradict what is written in the instant specification on pages 4-5, paragraph 0028.
As such, it is unclear as to whether a liposome sized 100 nm or greater but smaller than 1 µm can be metastable.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, there appears to be sufficient inconsistency to cause the term “metastable” to be indefinite.
For the purposes of examination under prior art, the examiner will proceed in examination as if the term “metastable” refers to a liposome with a degree of stability.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corciulo et al. (Nature Communications, 8:15019, published 11 May 2017, pages 1-13) in view of Barenholz et al. (US 2010/0098749 A1).
Corciulo et al. (hereafter referred to as Corciulo) is drawn to adenosine in order to maintain cartilage homeostasis and to inhibit osteoarthritis progression, as of Corciulo, page 1, title and abstract. Corciulo teaches the following, as of Corciulo, page 1, abstract, relevant text reproduced below, with specific terms highlighted by the examiner. 

    PNG
    media_image5.png
    66
    853
    media_image5.png
    Greyscale

Corciulo also teaches the effect of liposomal adenosine as of page 7, figure 5, wherein relevant portions of figure 5D are reproduced below.

    PNG
    media_image6.png
    262
    591
    media_image6.png
    Greyscale

The term “liposome” above refers to an empty liposome, and the term “Lipo-ADE” refers to a liposome encapsulating adenosine. As such, Corciulo is understood to teach beneficial effects of liposomal adenosine in treating or preventing the progression of osteoarthritis.
Corciulo differs from the claimed invention because the liposomes of Corciulo are made from phosphatidylcholine and cholesterol and do not include sphingomyelin, as of Corciulo, page 11, left column, section entitled “liposome preparation.”
Barenholz et al. (hereafter referred to as Barenholz) is drawn to joint lubrication and prevention of cartilage wear and tear by using liposomes, as of Barenholz, title and abstract, and mentions osteoarthritis specifically as of paragraph 0018. The liposome of Barenholz includes a phospholipid and a sphingolipid, as of Barenholz, abstract. Barenholz teaches sphingomyelin, as of Barenholz, paragraphs 0088, claim 9 of Barenholz, and claim 23 of Barenholz. Barenholz also teaches a sphingomyelin by its abbreviation “SM” as of Barenholz, paragraphs 0065-0068 and 0087-0088. Barenholz teaches DMPC (dimyristoyl phosphatidylcholine) at many locations in the reference including but not limited to paragraphs 0090 and 0067. Barenholz teaches DMPG as of paragraph 0067 and phosphatidylglycerols generally as of paragraph 0065.
Barenholz does not teach adenosine.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the adenosine of Corciulo using the liposome of Barenholz. Corciulo is drawn to the therapeutic effect of adenosine in treating or preventing the progression of osteoarthritis. Corciulo also teaches administering the adenosine in the form of a liposome. Barenholz is drawn to a specific type of liposome that is useful for joint lubrication and prevention of cartilage wear and appears useful in the treatment and/or management of osteoarthritis, even in the absence of an additional active agent. As such, the skilled artisan would have been motivated to have administered the adenosine of Corciulo in the liposome of Barenholz for predictable treatment of osteoarthritis via both the therapeutic effect of adenosine described by Corciulo and that described by Barenholz with a reasonable expectation of success. The skilled artisan would have expected that this combination would have improved upon the therapeutic effects taught by Corciulo because osteoarthritis would have been treated both by the therapeutic mechanism taught by Corciulo and the therapeutic mechanism taught by Barenholz.
As to claim 1, the claims require liposomes combined with saline. Corciulo teaches the following on page 11, left column, section entitled “Liposome preparation”, reproduced below.

    PNG
    media_image7.png
    167
    657
    media_image7.png
    Greyscale

As such, the liposomes of Corciolo appear to include saline.
As to part (a) of claim 1, Barenholz teaches liposomes sized from about 0.3 µm (300 nm) to about 8 µm, as of Barenholz, paragraph 0037. This is within the claimed size range.
As to part (b) of claim 1, the claim requires that adenosine be encapsulated in the aqueous compartment of the liposome. The skilled artisan would have expected that the composition of Corciolo, either by itself or in view of Barenholz, would have encapsulated adenosine in the aqueous compartment. This is because adenosine is a hydrophilic drug; therefore, it would have been present in the aqueous compartment of the liposome rather than as part of the lipid bilayer.
As to claim 1, the claim requires specific amounts of sphingomyelin, DMPC, and DMPG. As best understood by the examiner, while Barenholz teaches all of these lipids, Barenholz does not appear to teach these lipids together in the recited amounts. Nevertheless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality of concentrations has been presented on the record at this point in prosecution. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising sphingomyelin, DMPC, and DMPG to treat osteoarthritis has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered optimum or workable ranges of amounts of these ingredients by routine experimentation.
As to claim 2, although neither Corciolo nor Barenholz teach the word “metastable”, the composition of Corciolo in view of Barenholz, by themselves or in combination, is understood to read on this requirement. See the rejection above under 35 U.S.C. 112(b) in which the examiner explains how the term “metastable” is interpreted in view of the indefiniteness of this term.
As to claim 3, Corciolo teaches that the liposomal formulation of adenosine was done to prolong the half-life of adenosine, as of Corciolo, page 6, top paragraph. While Corciolo does not appear to teach a specific numerical value of the half-life of adenosine, the skilled artisan would have been motivated to have modified its half-life to have been within the claimed time period.
As to claim 4, Corciolo teaches saline, glycerin, and water, as of Corciolo, page 11, section entitled “liposome preparation”, reproduced above. These are all understood to be excipients.
As to claim 5, Corciolo teaches intra-articular injection, as of Corciolo, page 1, abstract.
As to claims 6-7, Corciolo teaches concentrations of adenosine of about 1250 nanomolar as amounts that have been released, as of Corciolo, page 5, figure 3C. The examiner has shown the following conversion to convert this to mg/mL, assuming a molecular weight of about 267.25 g/mol for adenosine and a density of 1 g/mL.
                
                    
                        
                            
                                
                                    1250
                                     
                                    n
                                    m
                                    o
                                    l
                                
                                
                                    1
                                     
                                    L
                                
                            
                        
                    
                    
                        
                            
                                
                                    267.25
                                     
                                    n
                                    g
                                
                                
                                    1
                                     
                                    n
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                    L
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    μ
                                    g
                                
                                
                                    1000
                                     
                                    n
                                    g
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    g
                                
                                
                                    1000
                                     
                                    μ
                                    g
                                
                            
                        
                    
                    =
                    0.0003
                     
                    
                        
                            n
                            g
                        
                        
                            m
                            L
                        
                    
                
            
This amount is orders of magnitude below the claimed amount; however, as best understood by the examiner, these measurements do not appear to be measuring the same concentration. The measurement of 0.0003 ng/mL appears to be the amount of adenosine being released at a given time, not the adenosine present in the liposomal solution prior to administration. As such, the skilled artisan would have been motivated to have optimized the amount of adenosine present in the original liposome preparation in order to achieve the levels of adenosine being released that were taught by Corciolo.
As to claims 8-9, Barenholz teaches both DMPC and DMPG, as of Barenholz, paragraphs 0065-0068. While Barenholz does not appear to teach a specific ratio of these components, Barenholz does teach modifying the ratio of phosphatidylcholine (e.g. DMPC), phosphatidylglycerol (e.g. DMPG), and sphingomyelin components of the liposome to achieve a specific packing parameter range, as of Barenholz, paragraph 0066. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising phosphatidylcholine and phosphatidylglycerol, including DMPC and DMPG, for treating osteoarthritis, has been taught by Barenholz. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of these components by routine experimentation. In addition, it would have been obvious to have optimized result-effective variables. See MPEP 2144.05(II)(B). In this case, the ratio of phosphatidylcholine to phosphatidylglycerol components appear to be result-effective at least because affects the result of the packing parameter of the liposome, as of Barenholz, paragraph 0066.
As to claim 10, Barenholz teaches 35-140 mM of total lipid, as of Barenholz, paragraph 0041. The examiner has converted this to lipid in mg/mL, using an approximate value of 700 Daltons for the molecular weight of the lipid.
                
                    
                        
                            
                                
                                    35
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    L
                                    i
                                    t
                                    e
                                    r
                                
                            
                        
                    
                    
                        
                            
                                
                                    700
                                     
                                    m
                                    g
                                
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    L
                                    i
                                    t
                                    e
                                    r
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                    
                    ≈
                    25.5
                     
                    
                        
                            m
                            g
                        
                        
                            m
                            L
                        
                    
                
            
This amount is slightly higher than the amount required by the instant claims. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, there does not appear to be evidence that total lipid concentration is critical. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising lipids has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of lipid concentration by routine experimentation.
As to claims 11-12, Barenholz teaches liposomes sized 0.8-3.5 µm in diameter, as of Barenholz, paragraph 0052. This is within the claimed range.
As to claim 13, Barenholz teaches a phase transition temperature of about 20-39ºC, as of Barenholz, abstract. This overlaps with the required temperature range of 35-45ºC. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 14-17, Corciolo teaches that the liposomal formulation of adenosine was done to prolong the half-life of adenosine, as of Corciolo, page 6, top paragraph. While Corciolo does not appear to teach a specific numerical value of the half-life of adenosine, the skilled artisan would have been motivated to have modified its half-life to have been within the claimed time period. The rationale in regard to claims 14-15 is similar to the rationale regarding claim 3.
As to claim 18, Barenholz teaches prevention of cartilage wear, as of Barenholz, abstract. Barenholz also teaches reducing pain, as of Barenholz, paragraph 0103. Corciolo teaches prevention of the development of osteoarthritis, as of Corciolo, page 1, abstract, which would appear to indicate the partial slowing of the progression of cartilage damage.
As to claim 19, Corciolo teaches intra-articular injection, as of Corciolo, page 1, abstract. Barenholz also teaches intra-articular injection, as of Barenholz, paragraph 0039.
As to claims 20-21, Corcicolo teaches injection of mice every 10 days, as of Corcicolo, figure 5a, page 7, reproduced below.

    PNG
    media_image8.png
    243
    865
    media_image8.png
    Greyscale

The above diagram shows a treatment schedule in mice used for laboratory experiments, which include administration every 10 days in the prevention group.
As to claim 22, Corcicolo teaches treating osteoarthritis, as of Corcicolo, page 1, title and abstract. Barenholz also teaches treating osteoarthritis, as of Barenholz, at least paragraph 0018.
As to claim 23, Corcicolo teaches treating a mouse, as of Corcicolo, page 1, abstract.


Claims 1-2, 4-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamino et al. (US 2010/0098753 A1).
Minamino et al. (hereafter referred to as Minamino) is drawn to adenosine as a therapeutic agent for cardiac conditions, as of Minamino, title and abstract. Said adenosine is in the form of liposomes, as of Minamino, paragraphs 0045-0046. The liposomes of Minamino are sized from about 50 nm to about 5 µm, as of Minamino, paragraph 0036. Minamino teaches that adenosine, and adenosine is readily retained inside the lipid membrane structure, as of Minamino, paragraph 0056.
As to claim 1, the claim requires that the liposome comprises sphingomyelin, and optionally DMPC and DMPG. Minamino teaches the following, as of paragraph 0025, reproduced below.

    PNG
    media_image9.png
    293
    457
    media_image9.png
    Greyscale

As such, Minamino teaches sphingomyelin. Minamino also teaches phosphatidylcholine and phosphatidylglycerol, and suggests a saturated C12 to C18 residue. As such, the skilled artisan would have been motivated to have used phosphatidylcholine and phosphatidylglycerol with a C12 to C18 saturated residue. This would appear to overlap with the claimed requirements of DMPC and/or DMPG, as DMPC is phosphatidylcholine with a saturated 14-carbon residue and DMPG is phosphatidylglycerol with a saturated 14 carbon residue. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Minamino is not anticipatory because sphingomyelin, saturate 14-carbon phosphatidylcholine, and saturated 14-carbon phosphatidylglycerol must be selected from a list of lipids; nevertheless, it would have been prima facie obvious for the skilled artisan to have made a liposome from these components. Patents are relevant in the art for all they contain, and are not limited to the examples. See MPEP 2123.
As to claim 1, the claim requires specific amounts of sphingomyelin, DMPC, and/or DMPG. Minamino appears to be silent regarding these amounts. Nevertheless, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome encapsulating adenosine and comprising sphingomyelin, saturated C14 phosphatidylcholine (i.e. DMPC), and saturated C14 phosphatidylglycerol (DMPG) has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 2, although Minamino does not teach the word “metastable”, the composition of Minamino is understood to read on this requirement. See the rejection above under 35 U.S.C. 112(b) in which the examiner explains how the term “metastable” is interpreted in view of the indefiniteness of this term.
As to claim 4, Minamino teaches a sodium lactate excipient in paragraph 0068.
As to claim 5, the skilled artisan would have expected that the composition of Minamino would have been suitable for intra-articular injection even though Minamino does not teach the liposome specifically for this purpose. Composition claims are understood to cover what the composition is, not what the composition does; see MPEP 2114(II), wherein the language in the MPEP regarding apparatus claims is also understood to be applicable to composition claims. As Minamino is drawn to administering an active agent (adenosine) that would have been useful at the site of joints, the skilled artisan would have understood that the liposome of Minamino would have been suitable for intra-articular injection even if it was not recognized for this purpose by Minamino.
As to claims 6-7, Minamino teaches 1.5 mg/mL adenosine in paragraph 0068.
As to claims 11-12, the liposomes of Minamino are sized from about 50 nm to about 5 µm, as of Minamino, paragraph 0036. This overlaps with the claimed size ranges. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Additional Cited Prior Art
Strazzula Reference: As an additional relevant reference, the examiner cites Strazzula et al. (Purinergic Signalling, Vol. 12, (2016), pages 583–593). Strazzula et al. (hereafter referred to as Strazzula) is drawn to regeneration of bone and cartilage by adenosine signaling, as of Strazzula, page 583, title. As such, Strazzula appears to indicate that adenosine can regenerate cartilage. No prior art rejection over Strazzula has been written because Strazzula does not teach that adenosine is present in the form of a liposome. However, in view of the Strazzula reference, the examiner has taken the position that claim requirement (i) of claim 18 properly enabled, and has not rejected claim 18 and claims dependent thereon for lacking enablement.
Bar Reference: As an additional relevant reference, the examiner cites Bar et al. (Biochemistry, Vol. 36, 1997, pages 2507-2516). Bar et al. (hereafter referred to as Bar) is drawn to liposomes comprising phosphatidylcholine and sphingomyelin, as of Bar, page 2507, title and abstract. Bar teaches physical chemistry related parameters for various liposomes comprising phosphatidylcholine and sphingomyelin, as of Bar, page 2509, Table 1, reproduced below.

    PNG
    media_image10.png
    482
    1510
    media_image10.png
    Greyscale

As such, the teachings of Bar are drawn to the effect of combining DMPC with various sphingomyelins.
Bar is not anticipatory because Bar does not teach adenosine. Bar also does not teach inducing cartilage regeneration, alleviating joint pain, or slowing or arresting tissue damage, and does not teach intra-articular injection and/or injection to a joint.
Cronstein Reference: As an additional relevant reference, the examiner cites Cronstein et al. (US 2018/0036238 A1). Cronstein et al. (hereafter referred to as Cronstein) is drawn to methods and compositions for treating and/or preventing osteoarthritis, as of Cronstein, title and abstract. The method of Cronstein utilizes administration of adenosine containing liposomes, as of Cronstein, paragraph 0107. The liposomes of Cronstein comprise phosphatidylcholine and cholesterol, as of Cronstein, paragraph 0107. Cronstein differs from the claimed invention because Cronstein does not teach sphingomyelin, let alone provide for a specific amount of sphingomyelin. Cronstein also does not specify that the phosphatidylcholine is DMPC, nor does Cronstein teach DMPG.
As best understood by the examiner, the teachings of Cronstein are very similar to those of Corciulo et al. (Nature Communications, 8:15019, published 11 May 2017, pages 1-13), as set forth above. The examiner has not rejected the instant claims over the combination of Cronstein in view of Barenholz et al. (US 2010/0098749 A1) because such a rejection would appear to be essentially duplicative of the rejection over Corciulo in view of Barenholz presented above. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. In this case, the examiner understands Cronstein to be at best as good as, but not better than Corciolo; as such, no rejection over Cronstein has been written.
The examiner further notes that the teachings of Cronstein would appear to bolster the examiner’s case for making the determination that the instantly claimed invention of claims 18-23 is properly enabled in the manner required by 35 U.S.C. 112(a).

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,441,541 in view of Barenholz et al. (US 2010/0098749 A1).
The instant claims are drawn to a liposome composition comprising adenosine, and a method of using this liposome for inducing cartilage regeneration, treating joint pain, slowing structural tissue damage, and/or treating diseases including osteoarthritis. The claimed liposome comprises sphingomyelin, and optionally DMPC and DMPG.
The conflicting claims are drawn to a method for treating or inhibiting the development of osteoarthritis. The method entails administering liposomal adenosine.
The conflicting claims do not recite that the administered liposome comprises sphingomyelin, and optionally DMPC and DMPG.
Barenholz et al. (hereafter referred to as Barenholz) is drawn to joint lubrication and prevention of cartilage wear and tear by using liposomes, as of Barenholz, title and abstract, and mentions osteoarthritis specifically as of paragraph 0018. The liposome of Barenholz includes a phospholipid and a sphingolipid, as of Barenholz, abstract. Barenholz teaches sphingomyelin, as of Barenholz, paragraphs 0088, claim 9 of Barenholz, and claim 23 of Barenholz. Barenholz also teaches a sphingomyelin by its abbreviation “SM” as of Barenholz, paragraphs 0065-0068 and 0087-0088. Barenholz teaches DMPC (dimyristoyl phosphatidylcholine) at many locations in the reference including but not limited to paragraphs 0090 and 0067. Barenholz teaches DMPG as of paragraph 0067 and phosphatidylglycerols generally as of paragraph 0065.
Barenholz does not teach adenosine.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the adenosine of the conflicting claims using the liposome of Barenholz. The conflicting claims are drawn to the therapeutic effect of adenosine in treating or preventing the progression of osteoarthritis. The conflicting claims also recite administering the adenosine in the form of a liposome. Barenholz is drawn to a specific type of liposome that is useful for joint lubrication and prevention of cartilage wear and appears useful in the treatment and/or management of osteoarthritis, even in the absence of an additional active agent. As such, the skilled artisan would have been motivated to have administered the adenosine of the conflicting claims in the liposome of Barenholz for predictable treatment of osteoarthritis via both the therapeutic effect of adenosine recited by the conflicting claims and that described by Barenholz with a reasonable expectation of success. The skilled artisan would have expected that this combination would have improved upon the therapeutic effects recited by the conflicting claims because osteoarthritis would have been treated both by the therapeutic mechanism recited by the conflicting claims and the therapeutic mechanism taught by Barenholz.
With regards to claims 1-23, the examiner takes the position that the rationale presented by the examiner regarding the above obviousness rejection over Corciolo in view of Barenholz also applies to this rejection on the grounds of double patenting.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612